Motion granted to the extent of permitting the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed petitioner’s points, on condition that the petitioner serves one copy of the typewritten or mimeographed petitioner’s points on the Corporation Counsel of the City of New York, and files 6 typewritten copies or 19 mimeographed copies thereof, together with the original record, with this court on or before March 29, 1960, with notice of argument for the May 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.